Reasons for Allowance
1.	Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a protective film for an organic light-emitting diode (OLED) display with a fingerprint sensor. The closet prior arts, Chai (US 20180005006 A1), Ishii (US 20030091792 A1), Kashima (US 20100220266 A1), and Mashima (US 20190346606 A1), individually or in combination, discloses a protective film for an organic light-emitting diode (OLED) display with a fingerprint recognition system, the protective film covering a surface of a cover member of the OLED display and comprising: a base layer of resin with an in-plane retardation value of 27.4 nm or less, the OLED display further including an OLED panel and a circular polarizer above a top of the OLED panel, the cover member being a cover glass located above the circular polarizer, and the protective film covering a surface of the cover glass. However, the closet prior arts of record fail to teach the surface being the surface of the cover glass farthest from the circular polarizer.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691